DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 11 is allowable. The restriction requirement between Invention I and Invention II , as set forth in the Office action mailed on 11/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 12-20 is withdrawn.  Claims 12-20, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Application
In response to Office action mailed 03/24/2021, Applicants amended claims 1, 3, 7-9, 11 and 16, and cancelled claims 6 and 10 in the response filed 04/26/2021.
Claim(s) 1-5, 7-9 and 11-20 are pending examination.

Response to Arguments
Applicants’ amendments to claim 3 has overcome the previous 35 USC § 112 claim rejection, as set forth in pages 3-4 of the 03/24/2021 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-5, 7-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a substrate; a plurality of capacitor contacts positioned over the substrate, at least one of the plurality of capacitor contacts having a neck portion and a head portion over the neck portion, wherein an upper width of the head portion is larger than an upper width of the neck portion; a plurality of bit line contacts positioned over the substrate and a plurality of bit lines positioned over the plurality of bit line contacts, wherein at least one of the plurality of bit line is a wavy line extending between two adjacent capacitor contacts; a conductive feature comprising tungsten positioned above the substrate; and a plurality of word lines positioned in the substrate and a doped region positioned between an adjacent pair of the plurality of word lines, wherein the conductive feature is positioned on the doped region.
Claims 2-5 and 7-9 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, providing a substrate; forming a plurality of bit line contacts over a first portion of the substrate; forming a plurality of bit lines over the plurality of bit line contacts; forming a capacitor contact including a neck portion over a second portion of the substrate and forming a head portion over the neck portion, wherein an upper width of the head portion is larger than an upper portion of the neck portion; and forming a capacitor structure over the head portion; forming a conductive feature comprising tungsten positioned above the substrate; forming a plurality of word lines positioned in the substrate and a doped region positioned between an adjacent pair of the plurality of word lines, wherein the conductive feature is positioned on the doped region; wherein at least one of the plurality of bit line is a wavy line extending between two adjacent capacitor contacts.
Claims 12-20 are allowed, because they depend from the allowed claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Lee et al. US Patent No 7,709,367 teaches a  method for fabricating a storage node contact in a semiconductor device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895




/KYOUNG LEE/Primary Examiner, Art Unit 2895